DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the claim contains the limitation “wherein the processor is further configured to estimate values of the plurality of parameters during the at least one time interval”.  It is unclear whether the plurality of parameters is referring to the first plurality of parameters, the second plurality of parameters, or a combination of the both the first and second plurality of parameters.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. The claim(s) recite(s) the limitation of “to monitor the first and second pluralities of parameters and, in an event at least one parameter falls outside of a predetermined range, issue an alarm signal indicating onset of an undesired event in the physiological condition of the subject” in claim 1 which is directed to a mental process since these limitation could be performed in the human 
Regarding claims 2 and 17, as noted above the use of physiological sensors to monitor a person is well-known function and therefore not significantly more than the abstract idea.
Regarding claims 3 and 18, the recited data types used in the calculations are at best are directed to the extra-solution activity of mere data gathering to apply the abstract idea (MPEP 2106.05(g) and therefore not significantly more than the abstract idea.  
Regarding claims 4-7, 11-13, and 19-22, these claims are directed to a mental process without reciting any additional elements beyond the abstract idea.
Regarding claims 8-10, 14, 23, and 24, the limitations are directed to issuing an alert which as noted above is directed to extra solution activity of outputting the results of data analysis and therefore not significantly more than the abstract idea.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-12, and 15-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheldon (US 2014/0316220).
Regarding claim 1, Sheldon teaches a system comprising: 
one or more sensors (14) each configured to detect a first plurality of parameters 5relating to physiological condition of a subject ([0025] lists some of physiological parameters measured by the sensors); 
an interface configured to receive a second plurality of parameters relating to the physiological condition of the subject ([0026] indicates additional data related to exercise, sleep habits, weight and medication can be entered into the system.  Based on the applicant’s specification, the interface appears to cover both the manual entry of the data by the user and/or data uploaded to the system from other sensors/monitors see applicant’s specification p 10 ll. 15-18 and p.24 ll. 24-28); and 
at least one processor (22) coupled to the one or more sensors and the interface, the processor being configured to monitor the first and second pluralities of parameters and, 10in an event at least one parameter falls outside of a predetermined range issue an alarm signal indicating onset of an undesired event in the physiological condition of the subject ([0021] teaches determining normal ranges for the user.  [0029] teaches automatically displaying a health indication indicating whether the measurement are normal, high or low which is an equivalent to an alarm/alert.  [0034] teaches determining deviations from normal range and issuing alerts based on deviation corresponding to a health condition and suggesting treatments see also [0027; 0035-0036]),.  
Regarding claim 2, Sheldon teaches the system of Claim 1, wherein the one or more sensors comprise at least one of a heart rate detection sensor, a location determination sensor, a movement ([0025] teaches sensor for heart rate, steps which would be a movement sensor. [0039] teaches a GPS sensor which would be a location sensor.).  
Regarding claim 3, Sheldon teaches the system of Claim 1, wherein the second plurality of parameters include information relating to at least one of medication intake by the subject, sleeping patterns of the subject, physical activity rate of the subject, blood pressure of the subject, weight of the subject, 20blood glucose level of the subject, physical state of the subject, and emotional state of the subject ([0023] teaches recording data related to medication taken by the by the user, sleep information, weight, exercise information which is equivalent to physical activity.  [0025] teaches measuring blood pressure, sleep tracking, and blood glucose.  Any of the physiological data would be information on the physical state of the user see also [0026; 0040; 0055]).    
Regarding claim 4, Sheldon teaches the system of Claim 1, wherein the predetermined range comprises an expected range of values for the first and the second plurality of parameters (Abstract and [0005; 0021; 0025; 0032] teaches determining and/or using normal ranges for the parameters).  
Regarding claim 5, Sheldon teaches the system of Claim 4, wherein the processor is configured to determine the expected 25range based on historical measurements of the at least one parameter ([0021] teaches averaging data over a day or a 30 day period to determine a normal/acceptable range for a given parameter/attribute. [0032] teaches historical data can be used to determine the normal range).  
Regarding claim 6, Sheldon teaches the system of Claim 5, wherein the processor is configured to obtain the historical measurements of the at least one parameter by storing measurement of the at least one parameter at two or more instants of time ([0021] indicates using a 30 day average which would indicate multiple instants of time see also [0032]).  
Regarding claim 7, Sheldon teaches the system of Claim 5, wherein the processor is configured to determine a subject- specific expected range for the subject based on the historical measures associated with that subject ([0021] teaches creating a normal baseline and normal range data that is unique for that person.).  
Regarding claim 8, Sheldon teaches the system of Claim 1, wherein the processor is configured to monitor the first and 5second parameters and, in an event the first and second pluralities of parameters ([0028] teaches automatically displaying a health indication that user parameters are normal).  
10 Regarding claim 10, Sheldon teaches the system of Claim 1, wherein the alarm signal is a reminder signal issued to the subject ([0051] teaches recommending an action such as taking medicine based high reading or trend to some further heath condition which could be interpreted as a reminder [0059] teaches reminding a user to take medication, check blood sugar or eat/drink).  
Regarding claim 11, Sheldon teaches the system of Claim 1, wherein the processor is configured to monitor the at least one parameter over a predetermined time interval ([0020-0021; 0048; 0051]).  
Regarding claim 12, Sheldon teaches the system of Claim 11, wherein the predetermined time interval comprises at least one time interval during which the one or more sensors did not operate to detect the first 15plurality of parameters, and wherein the processor is further configured to estimate values of the plurality of parameters during the at least one time interval ([0060] teaches a cleaner 170 which can detect missing data and can fill in the missing data using extrapolation - based on a line or a curve of some sort or using any known extrapolation algorithm -  or using interpolation)
Regarding claim 15, Sheldon teaches system comprising: 
one or more interfaces each configured to detect a plurality of parameters relating 25to physiological condition of a subject ([0025-0026] see also rejection of claim 1); and  30Docket No.: ATM-001 Patent 
at least one processor (22) coupled to the one or more interfaces, the processor being configured to monitor the plurality of parameters and, in an event at least one parameter falls outside of a predetermined range, issue an alarm signal indicating onset of an undesired event in the physiological condition of the subject ([0021; 0027; 0029; 0034-0036] see the rejection of claim 1 for additional explanation).  
Claims 16-23 are rejected for substantially the same reasons as claims 1-8 respectively.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sheldon in view of Sanyal (US 2017/0372026).
Regarding claims 9 and 24, Sheldon teaches the system of Claims 1 and 15,  but Sheldon does not explicitly teach that the processor is configured to issue the alarm signal to an entity capable of providing immediate assistance to the subject.  
	Sanyal does teach a monitoring system (Fig 1) with a processor (108) is configured to issue the alarm signal to an entity capable of providing immediate assistance to the subject (Sanyal [0029; 0058-0059] and Fig 2:262 teaches calling 911 in the case of life threatening situation is detected.  911 would be capable of sending immediate assistance via paramedic teams)
In view of the teachings of Sanyal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the alert for immediate assistance as is disclosed by Sanyal to the alerts of the monitoring system taught by Sheldon in order to provide lifesaving treatment to the user of the monitoring system especially in situations where the user may be unconscious (Sanyal [0059]).

Claim 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sheldon in view of Lee (US 2019/0110751).
Regarding claim 13, Sheldon teaches the system of Claim 12 and Sheldon further teaches that the processor is processor is configured to determine a reliability factor for estimated values of the plurality of parameters and in an event at least one estimated value of a parameter falls outside of the predetermined range, issue the 20alarm signal (As discussed in the rejection of claim 12, Sheldon teaches estimating missing values using data cleaner 70.  [0060] further teaches assigning a reliability factor to the data and that the data along with the reliability factor can be used by the predictive and expert engines both of which use normal ranges of the parameters to issue alerts as discussed in [0027; 0034-0036] for example).  
Sheldon does not explicitly teach using confidence intervals for the reliability factor.
Lee teaches a monitoring device that estimates missing data point and determines a confidence interval for the data ([ 0009; 0018; 0025; 0079-0084]); 
In view of the teachings of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the confidence interval as is disclosed by Lee to the reliability measure taught by Sheldon because Sheldon already teaches determining reliability for the data that includes estimates and the confidence interval taught by Lee is being used in an equivalent system and is a more particular measurement of reliability.  
Regarding claim 14, Sheldon as modified teaches the system of Claim 13, Sheldon further teaches the alarm comprises a coaching message instructing the subject to take at least one action regarding their health ([0031] teaches recommending actions such as losing weight, increasing physical activity, improving diet or asking doctor about medication base on the results of blood pressure readings. [0051] teaches recommend an action such as taking medicine based high reading or trend to some further heath condition.  See also [0058-0059])  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Baumann (US 2017/0265765) teaches a monitoring system that gives a notification to a caregiver if all is ok see [0032]
Croghan (US 2006/0293570) teaches sending regular reports to loved ones/caregivers about the condition of the monitored person including if all things are normal see [0015]
Heikenfeld (US 2017/0100071) teaches a monitoring system that can send alerts if the user is not wearing monitoring device see Fig 4a
Okamato (US 2016/0278706) teaches a similar monitoring system to the applicant’s includes notification to caregiver/family that condition of the monitored person is normal see Fig 54
Pacione (US 2013/0158367) teaches a wearable monitoring system that can detect when device is not worn and estimate values or have values manually entered see Fig 9.
Poeze (US 2011/0082711) teaches a monitoring system that alerts a caregiver if a monitored person is missing a measurement/reading see [0063]
Sainani (US 2017/0220938) teaches a method for estimating missing samples in a time series data and including confidence intervals for the estimates see [0234].  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A BALDWIN whose telephone number is (303)297-4293. The examiner can normally be reached Monday-Friday 9:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.B/Examiner, Art Unit 3792                                             

/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792